Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15 of U.S. Application 17/519,809 filed on November 05, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 14 is rejected under 35 U.S.C. 102(a1) as being unpatentable over Kataoka et al (USPGPub 20090309590).

	

Regarding claim 14, Kataoka discloses an integrated semiconductor substrate (shown in figs 1-30) comprising an integrated magnetic flux concentrator  (515) comprising one or more layers of one or more materials, and further comprising one or more of the following features: iv) wherein the integrated magnetic flux concentrator (515) has inclined sidewalls (as shown in figs 24A and 24B as having inclined and declined sidewalls); vi) wherein the integrated semiconductor substrate further comprises at least one horizontal Hall element (512a), and wherein the integrated magnetic flux concentrator has a shape with an outer edge which is substantially aligned with the horizontal Hall element (as shown in figs 24A and 24B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (USPGPub 20090309590) in view of Tachibana et al (USPGPub 20090152119). 

    PNG
    media_image1.png
    718
    477
    media_image1.png
    Greyscale

Prior Art: Kataoka
Regarding claim 1, Kataoka discloses a method of producing a semiconductor substrate (shown in figs 1-31) comprising at least one integrated magnetic flux concentrator (from 115), the method comprising the steps of: a) providing a semiconductor substrate (111) having an upper surface (116); b) making at least one cavity (116a) in said upper surface (shown in fig 4B); c) depositing one or more layers of one or more materials (113 and 114), including sputtering at least one layer of a material (par 119 discloses sputtering layers on the substrate); d) removing substantially all of the material that is situated outside of the at least one cavity( fig 4c shows removing material around the cavity), while leaving at least a portion of the soft magnetic material (material of 115) that is inside said at least one cavity (par 120 discloses 115 being a Al based material. Therefore a soft magnetic material). Kataoka does not fully disclose a soft magnetic material. 
However, Tachibana discloses a soft magnetic material (par 41 discloses 27 being a soft magnetic material). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Tachibana in order to enhance the field for concentrator.

Regarding claim 8, Kataoka discloses wherein step c) comprises: depositing a polymer layer, or polyimide, or a stress release layer as a first layer of said one or more layers (par 35 discloses having a polymide layer).

Regarding claim 9, Kataoka discloses wherein step c) comprises: providing at least one layer of Al or AlN or A1203 or SiO2 or Ta205 or an Al-based or Si-based or Ta-based material directly below said layer of soft magnetic material; and/or wherein step c) comprises: providing at least one layer of Al or AlN or A1203 or SiO2 or Ta205 or an Al-based or Si-based or Ta-based material directly on top of said layer of soft magnetic material (par 189 discloses having an AL based film is at least on top). 

Regarding claim 11, Kataoka discloses wherein step b) comprises: making said at least one cavity with inclined sidewalls forming an angle with the semiconductor substrate different from 900; or wherein step b) comprises: making said at least one cavity with rounded or curved sidewalls (as shown in at least fig 25B as inclined sidewalls). 

Regarding claim 12, Kataoka discloses wherein step a) comprises: providing a semiconductor substrate comprising at least one or at least two horizontal Hall elements; and wherein step b) comprises: making said at least one cavity above said at least one or said at least two horizontal Hall elements, such that the cavity has a shape with an outer edge which is substantially aligned with a geometric centre of said at least one or said at least two horizontal Hall elements (shown in figs 4A-4B with at least two horizontal Hall elements). 

Regarding claim 13, Kataoka discloses wherein step a) comprises: providing a semiconductor substrate comprising at least one horizontal Hall element; and wherein step b) comprises: making said at least one cavity above said horizontal Hall element, such that the cavity has a shape with a geometric center which is aligned with a geometric centre of the horizontal Hall element (shown in figs 4A-4B with at least two horizontal Hall elements). 



	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (USPGPub 20090309590) in view of Tachibana et al (USPGPub 20090152119) in further view of Maruyama et al (USPGPub 20070146929). 

Regarding claim 2, Kataoka in view of Tachibana does not fully disclose wherein step d) comprises removing substantially all of the soft magnetic material that is situated outside of the at least one cavity by applying chemical mechanical polishing.
However, Maruyama discloses wherein step d) comprises removing substantially all of the soft magnetic material that is situated outside of the at least one cavity by applying chemical mechanical polishing (par 65 discloses removing soft magnetic material using CMP). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Tachibana in further view of Maruyama in order to expose the cavity for the semiconductor to facilitate determining magnetic fields. 


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (USPGPub 20090309590) in view of Tachibana et al (USPGPub 20090152119) in further view of Endo et al (USPGpub 20200386830). 

Regarding claim 3, Kataoka in view of Tachibana does not fully disclose wherein step d) comprises removing substantially all of the soft magnetic material that is situated outside of the at least one cavity by applying lift-off.
However, Endo discloses wherein step d) comprises removing substantially all of the soft magnetic material that is situated outside of the at least one cavity by applying lift-off (par 76 discloses removing soft magnetic using lift-off). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Tachibana in further view of  Endo in order to remove layers to expose to the magnetic field. 

Regarding claim 4, Kataoka in view of Tachibana does not fully disclose wherein step b) comprises: applying a photoresist layer on the upper surface and patterning the photoresist layer.
However, Endo discloses wherein step b) comprises: applying a photoresist layer on the upper surface and patterning the photoresist layer (par 147 discloses using a photoresist layer). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Tachibana in further view of Endo in order to remove layers to expose to the magnetic field. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (USPGPub 20090309590) in view of Franke et al (USPGPub 20130015839).

Regarding claim 15, Kataoka does not fully disclose a housing.
However, Franke discloses a housing (par 32 discloses having a housing around semiconductor body 10 which contains the semiconductor and cavity). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Kataoka in view of Franke in order to protect the circuitry from harm. 

Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a method of producing a semiconductor substrate comprising at least one integrated magnetic flux concentrator, the method comprising the steps of: wherein step b) comprises: making said at least one cavity so as to have a predefined first height in a direction perpendicular to the semiconductor substrate; and wherein step c) comprises: depositing said one or more layers over a second height in the direction perpendicular to the semiconductor substrate; wherein the second height is larger than the first height in combination with the other limitations of the claim. 

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a method of producing a semiconductor substrate comprising at least one integrated magnetic flux concentrator, the method comprising the steps of: wherein step a) comprises: providing a semiconductor substrate comprising at least one magnetic sensor element and an interconnection stack comprising at least three or at least four metal layers; and wherein step b) comprises: making said at least one cavity so as to extend at least partially into said interconnection stack in combination with the other limitations of the claim.

Claim 7 is also objected as they depend on objected claim 6.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a method of producing a semiconductor substrate comprising at least one integrated magnetic flux concentrator, the method comprising the steps of: wherein step c) comprises: forming a stack of layers by repeating at least two times: i) sputtering a stress release layer; and ii) sputtering a layer of a soft magnetic material in combination with the other limitations of the claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uchida et al (USPGPub 20090123781): discloses removing and cleaning using chemical mechanical polishing CMP.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858